             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRUCE SOBEL, Individually and on Behalf            No. 20-cv-1515
 of All Others Similarly Situated,
                                                    CLASS ACTION COMPLAINT
                         Plaintiff,                 FOR VIOLATIONS OF NEW YORK
                                                    GENERAL BUSINESS LAW
        v.                                          §349 AND §350 AND BREACH OF
                                                    CONTRACT
 COSTCO WHOLESALE CORPORATION,
 THE ALLSTATE CORPORATION,                          JURY TRIAL DEMANDED
 SQUARETRADE INC., and CE CAREPLAN
 CORP.,

                         Defendants.



       Plaintiff Bruce Sobel (“Plaintiff”), individually and on behalf of all others similarly

situated, by his undersigned counsel, alleges the following upon personal knowledge as to his own

acts and upon information and belief based upon the investigation conducted by counsel as to all

other matters.

                                      NATURE OF THE ACTION

       1.        Plaintiff brings this action individually and as a class action against Costco

Wholesale Corporation (“Costco” or the “Company”) and SquareTrade, Inc. and CE Care Plan

Corp. (collectively, “SquareTrade”), and The Allstate Corporation (“Allstate”) on behalf of all

purchasers of a SquareTrade Protection Plan from Costco (a “Protection Plan”) for a Covered Item

that has a manufacturer’s warranty of more than two-years in New York State from February 19,

2017 to the present (the “Class Period”).
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 2 of 32



       2.      This action seeks to remedy the unfair, deceptive and unlawful business practices

of Defendants with respect to the advertising, marketing and sales of Protection Plans through

Costco in connection with certain consumer electronics and appliances.

       3.      Costco is the second largest retailer in the United States. The Company operates a

chain of member-only warehouse clubs that sells goods and services, offering wholesale prices of

various products such as food and perishables, home goods, electronics, computers and related

products, home furniture and appliances, jewelry, tires, and more. As of December 31, 2019,

Costco had a total of 785 warehouses, with 19 retail locations in New York.

       4.      SquareTrade is a warranty provider that sells and administers extended warranties

and service plans directly and through a number of major retail partners, including Costco.

       5.      Since approximately 2012, Costco offers exclusively to its members the option to

purchase extended warranty coverage through SquareTrade for certain categories of products

bought at a Costco warehouse or online at Costco.com, including warranties on televisions, tablets,

cameras, computers, and major appliances (“Covered Items”).

       6.      Costco advertises and sells Protection Plans to its members either in retail stores or

online through dedicated webpages. In an effort to sell Protection Plans at the point of sale, Costco

provides or makes available to its members a brochure-type pamphlet. The Protection Plan

brochure (the “Brochure,” attached as Exhibit A) summarizes certain coverage and services

included as part of the Protection Plan, but customers are not provided with the full terms and

conditions (“Terms and Conditions”) of the plan at the time of, or prior to, purchase. The Brochure

states that members who purchase a Protection Plan get “5 total years of protection,” and states

that years one and two are covered by the manufacturer or Costco Concierge Services, and years

three through five are covered by SquareTrade. The Brochure does not include any additional



                                                 2
               Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 3 of 32



information concerning variations in coverage by SquareTrade, such as if a manufacturer’s

warranty is five years. No Costco employee provides the Terms and Conditions to a member prior

to purchase, and the Brochure merely includes a URL web address (“Visit SquareTrade.com/terms

for full Terms & Conditions”) for members to access the Terms and Conditions of the Protection

Plan they purchase.

        7.          On its website, Costco sets forth a general summary of the coverage and services

provided under the Protection Plan, but customers are not provided with the full terms of the plan

at the time of purchase. Even though Costco’s website provides a link to the terms and conditions

of the Protection Plan being purchased, that link takes the purchaser to a document entitled

“SAMPLE TERMS & CONDITIONS,” which states on the first page the following “Please note:

This is a sample Terms and Conditions only. You will receive your actual Terms and Conditions

after        your        purchase      is     completed.”            See      Costco’s      website,

https://www.costcobusinessdelivery.com/SquareTrade-3-Year-Protection-Plan-(For-TVs-Under-

%24500).product.100332982.html                   and          https://cdn0.resellerratings.com/CDN-

20180710135602/static/images/close.png (last visited February 4, 2020).             Given Costco’s

disclaimer, no reasonable consumer would believe that the “sample” terms and conditions applied

to their specific protection plan. When Costco members purchases a Protection Plan in a Costco

warehouse, Costco does not provide the Terms and Conditions to the purchaser at the time of sale.

        8.          By failing to provide access to the Terms and Conditions of the Protection Plan

prior to purchase, Costco and its sales representatives can knowingly or unknowingly misstate the

contractual terms without fear that a consumer could verify the validity of the sales pitch. Further,

consumers are unable to understand the scope of coverage offered by the Protection Plan before

or even after purchasing it. In fact, the Terms and Conditions often restrict or even contradict what



                                                    3
               Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 4 of 32



is advertised on the Costco website, and in some instances, the Terms and Conditions make clear

that the Protection Plan may offer very little more, if any, than the manufacturer’s warranty that

already comes with the Covered Items.

         9.     The benefits of the Protection Plans sold by Costco are limited because the benefits

do not start until after the end of the manufacturer’s warranty for the Covered Items. And for some

Covered Items, Costco sells Protections Plans that confer little benefit to purchasers where the

manufacturer’s warranty does not expire during the length of the Protection Plan, meaning that

customer will never get virtually no benefit from the plan.

         10.    Also, although Costco aggressively sells the Protection Plans at the time a customer

purchases the underlying Covered Item, a consumer can purchase the plan within 90 days of

purchasing the eligible item, depending on the item, which is not disclosed to the purchaser during

an in-warehouse sale. Therefore, Costco is essentially preying on consumers to purchase a

Protection Plan well before the customer has the opportunity to determine if the plan offers any

benefit (such as determining the length and scope of the manufacturer’s warranty for the Covered

Item).

         11.    In the instance of Plaintiff’s purchase, a Costco salesperson asked Plaintiff to

consider purchasing a five-year Protection Plan in connection with the purchase of a television,

and provided him with the Brochure. The Costco salesperson did not inform Plaintiff that the

Protection Plan would virtually be worthless because the television already came with a 5-year

manufacturer’s warranty – for the full five-years of the Protection Plan. Plaintiff was led to believe

the Protection Plan would provide him with a minimum of eight years of warranty coverage (i.e.,

5-year manufacturer’s warranty plus 3 years covered by the Protection Plan warranty). In reality,

Costco omitted material facts and misrepresented the plan’s terms, thereby inducing Plaintiff to



                                                  4
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 5 of 32



purchase a Protection Plan that offered little additional coverage beyond that of the manufacturer’s

warranty. Plaintiff paid for the television and Protection Plan and was given a receipt. The Terms

and Conditions of the Protection Plan were never provided to Plaintiff.

       12.     As a result of Costco’s and SquareTrade and Allstate’s unlawful course of conduct,

Plaintiff and the Class have suffered restitution interest damages in the amount of the price of the

Protection Plan because in many instances they did not receive the value of the services promised

by Defendants.

       13.     Plaintiff seeks damages and injunctive relief enjoining Costco and SquareTrade

from selling the Protection Plan at Costco without providing the Terms and Conditions prior to

purchase or informing members that the Protection Plan benefits vary, depending on the Covered

Item’s manufacturer’s warranty.

                                 JURISDICTION AND VENUE

       14.     This Court may assert diversity jurisdiction of this matter under the Class Action

Fairness Act of 2005 in that the aggregate claims of Plaintiff and members of the Class exceed the

sum or value of $5,000,000, and diversity of citizenship exists between at least one member of the

proposed Class and Defendants.

       15.     Although Costco and/or SquareTrade possess information demonstrating the exact

size of the Class, Plaintiff believes that at least thousands of people purchased a Protection Plan at

a Costco retail location in New York State during the relevant time period herein.

       16.     This Court has personal jurisdiction over defendants because Costco and

SquareTrade maintain sufficient contacts in this jurisdiction, including retail stores and the

marketing and distribution of the Protection Plans.




                                                  5
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 6 of 32



       17.     Venue is proper in this District because a substantial part of the events and

omissions giving rise to the claim occurred in this District, including the marketing, distribution

and sale of the Protection Plans in this District.

                                          THE PARTIES

       18.     Plaintiff Bruce Sobel is a resident and citizen of the State of New York. Plaintiff

purchased a Samsung 65” Class – Q7D Series – 4K UHD QLED LCD television and a Protection

Plan at a Costco retail location in Oceanside, New York during the relevant time period. Plaintiff

was not provided with the Terms and Conditions of the Protection Plan at the time of purchase or

any time thereafter, and was unaware that the Protection Plan that he purchased did not provide

the coverage averred by the Costco as alleged herein. Had Plaintiff been given truthful and

accurate sales materials representing the terms of the extended warranty before he purchased his

Protection Plan, Plaintiff would not have purchased the Protection Plan.

       19.     Costco is a Washington corporation with its corporate headquarters located at 999

Lake Drive, Issaquah, Washington 98027, and it is authorized to and does do business in the State

of New York and within this District. Costco owns and operates membership warehouses that

advertise, distribute, market and sell Square Trade Protection Plans to consumers throughout New

York State. According to Costco’s 2019 Annual Report, Costco generated sales of about $149.35

billion and operated a total of 782 warehouses. Thus, Costco’s average sales per warehouse

amount to $182,000,000. According to Costco’s website, it operates a total of 19 warehouses in

New York State.

       20.     SquareTrade is a consumer product protection plan provider headquartered at 360

3rd Street, 6th Floor, San Francisco, California, 94107. SquareTrade provides protection plans for

consumer appliances and electronics, such as TVs, smartphones and computers, and distributes



                                                     6
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 7 of 32



protection plans through many major retailers in the United States. In January 2017, SquareTrade

was acquired by Allstate for approximately $1.4 billion in cash. Allstate’s public filings identify

SquareTrade as part of Allstate’s “Service Businesses” segment.

       21.     Allstate is headquartered at 2775 Sanders Road, Northbrook, Illinois 60062.

Allstate is one of largest publicly traded property casualty insurance company in the United States.

According to Allstate’s fourth quarter 2019 financial results, publicly filed on February 4, 2020,

Allstate is phasing out the trade name SquareTrade in the United States and the protection plans

will be offered as Allstate Protection Plans.

       22.     CE Care Plan Corp. (“CE Care”) is a wholly-owned subsidiary of Allstate

(previously SquareTrade), and is a registered service contract provider. CE Care is named as a

defendant solely because SquareTrade’s Protection Plans Terms and Conditions identify CE Care

as the obligor, rather than SquareTrade (except in certain states).

                               SUBSTANTIVE ALLEGATIONS

SquareTrade’s Products are a Lucrative Business

       23.     SquareTrade markets, sells and administers extended warranties, accident

protection and service plans for consumer products, such as smartphones, kitchen appliances,

televisions and other electronics. SquareTrade sells its Protection Plans through a number of major

retailers, including Amazon, Costco, Sam’s Club, Target and Staples.

       24.     According to SquareTrade’s website, www.squaretrade.com, Allstate and

SquareTrade have over 70 million active policies.

       25.     SquareTrade’s market performance made them an attractive candidate for Allstate,

which paid approximately $1.4 billion to acquire SquareTrade in 2019. According to Allstate’s

fourth quarter 2019 financial results, filed with the SEC on February 2, 2020, the Allstate



                                                 7
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 8 of 32



Protection Plans (formerly SquareTrade Protection Plans), generated $700 million in revenues,

and $38 million in adjusted net income in 2019, alone.

       26.     Once a consumer purchases a Protection Plan from Costco, SquareTrade is

supposed to send an email to the customer regarding the plan and provides a link or other access

to the Terms and Conditions of the Protection Plan. According to Costco’s website, SquareTrade

is to send plan purchasers an email also detailing the process to register the Protection Plan.

       27.     Costco’s website provides a link to the Terms and Conditions on its website that

purchasers can view prior to purchase, but those Terms and Conditions are clearly marketed as a

sample, and the first page of the document informs consumers that the Terms and Conditions will

be sent to them after they purchase a Protection Plan.

       28.     Customer complaints and online reviews make clear that SquareTrade does not

always provide purchasers of Protection Plans an email with the plan’s relevant Terms and

Conditions.

Costco’s Concierge Program

       29.     Costco offers Costco Concierge Services as a courtesy to all of its members who

have purchased select electronics or appliances from Costco. For certain products, through the

concierge program, Costco provides its members with free technical support for the electronics it

sells, which includes set up and product use advice and trouble-shooting assistance. Members are

able to access the service by dialing an 800 number that is listed on Costco’s website. Members

are eligible to Concierge Services free technical support when they purchase televisions, Tuner-

Free Displays, projectors, desktops, laptops, all-in-ones, major appliances, touch tablets, cameras,

camcorders, home theater systems, DVD players, Blu-ray players or printers.




                                                 8
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 9 of 32



       30.        Through its Concierge Services, Costco also provide members who buy certain

products an extended manufacturer’s warranty for up to two years from the date of purchase at no

additional charge. The second-year warranty is offered on the following items: televisions, tuner-

free displays, projectors, computers and major appliances. Thus, Costco essentially mirrors the

manufacturer’s warranty one-year warranty for the second year.

Defendants Employ Deceptive Practices and False Advertising to Sell Protection Plans

       31.        Costco is a membership warehouse club that is based on the concept of offering its

members low prices on a limited selection of branded and private-label products in a wide range

of categories. A person must be a member to shop at Costco, and memberships can be purchased

in-store or online. Costco annual membership fees range from $60 (for Standard Gold Star) to

$120 (for Gold Star Executive, which offers various benefits over the lower-priced membership).

       32.        Costco offers for purchase to its members who buy eligible products a Protection

Plan administered by SquareTrade. The Protection Plan can be purchased either in-store or online

and is marketed as an extended warranty for years 3, 4 and 5, with years 1 and 2 covered by Costco

Concierge. The Protection Plans are priced according to the underlying price of the eligible

electronic device or appliance (a Covered Item). For instance, a 3-year Protection Plan for a

television that costs more than $1,000 is $99.99. A Protection Plan for televisions that cost

between $500 and $1,000 is $64.99. A Protection Plan for televisions that cost less than $500 is

$34.99.

       33.        Costco offers a variety of Protection Plans for various eligible electronics as

follows:

           Item                                              Price          Length of Plan

           Camera/Tablet under $300                         $29.99              2 years



                                                  9
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 10 of 32



         Camera/Tablet $300-750                           $49.99              2 years

         Camera/Tablet over $750                          $79.99              2 years

         All iPads                                        $79.99              2 years

         Major appliances under $1,000                    $79.99              3 years

         Major appliances $1,000-2,000                    $99.99              3 years

         Major appliances over $2,000                    $119.99              3 years

         Kitchen Suites under $2,000                     $159.99              3 years

         Kitchen Suites $2,000-4,000                     $299.99              3 years

         Kitchen Suites above $4,000                     $399.99              3 years

         Laundry Suite under $2,000                      $159.99              3 years

         Laundry Suite $2,000 and up                     $199.99              3 years

         Televisions under $500                           $34.99              3 years

         Televisions $500-1,000                           $64.99              3 years

         Televisions above $1,000                         $99.99              3 years

         Computers under $500                             $69.99              3 years

         Computers over $500                              $99.99              3 years


       34.     While a Costco member typically purchases a Protection Plan at the time he or she

buys the underlying Covered Item at a Costco warehouse or online, a member can purchase a

protection plan up to 90-days after buying an eligible product from Costco.

       35.     For most items eligible for a Protection Plan, on its website, Costco typically

markets the plans as five-year extended warranties, and makes clear that years one and two of the

extended warranty are covered by “Costco Concierge,” and the remaining two- or three-years (i.e.,

years three, four and five) of the warranty are covered by SquareTrade.

                                               10
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 11 of 32



       36.     Costco’s website generally describes the SquareTrade Protection Plans it sells. For

example, the Protection Plan for a television over $1,000, costs $99.99, and offers three additional

years on top of the two-year warranty offered by Costco Concierge, which Costco markets as a 5-

year warranty. Costco’s website describes the $99.99 3-year SquareTrade Protection Plan as

follows:




                                                11
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 12 of 32



Product Details




       37.     Costco’s website also provides a link to the terms and conditions of the

SquareTrade Protection Plan for each of the plans it sells. However, the link to download the terms

and conditions does not provide the actual terms and conditions of the Protection Plan. Instead,

the link provides sample terms and conditions, with the first page of the document stating:

“SAMPLE TERMS & CONDITIONS”, “Please note: This is a sample Terms and Conditions only.

                                                12
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 13 of 32



You will receive your actual Terms and Conditions after your purchase is completed.” Thus, the

purchaser is unaware of the terms and conditions of their specific plan at the time of purchase.

       38.     In store, Costco advertises and sells the Protection Plans by providing Brochures

with summary information and by sales representatives’ tactics. The Brochure does not include

the full Terms and Conditions and the sales representatives do not have full knowledge of the

Terms and Conditions.      Instead, the Brochure clearly states that members who purchase a

Protection Plan get “5 total years of protection,” and states that years one and two are covered by

the manufacturer or Costco Concierge Services, and years three through five are covered by

SquareTrade. The Brochure does not include any additional information concerning variations in

coverage by SquareTrade, such as if a manufacturer’s warranty is five years. Also, Costco sales

representatives encourage members to purchase a Protection Plan, but the sales associates are not

aware of the details of the Terms and Conditions. For these reasons, Costco members are unable

to determine what, if any, benefit they will receive by purchasing a Protection Plan.

       39.     For certain Protection Plan purchasers who present their receipt at a Costco guest

services desk after they purchase a Protection Plan, Costco provides them with a “welcome letter”

(“Welcome Letter” attached hereto as Exhibit B), which appears to be from SquareTrade and

provides purchasers with “plan information,” such as a plan number and their plan price, coverage

start date, coverage end date, and other information. The Welcome Letter also states in bold,

capital letters, “YOUR TV IS PROTECTED FOR 5 YEARS,” and indicates “Costco Wholesale

extends the manufacturer’s warranty to two years from the date of purchase. Three years of added

protection begins after that.” In the same Welcome Letter, SquareTrade markets the “coverage

end date” of the plan as “After Costco Concierge or Manufacturer’s Warranty Expiration.”

SquareTrade does not provide the plan purchaser with any additional information regarding length



                                                13
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 14 of 32



or scope of coverage so that the purchaser can evaluate the value of the plan as it relates to the

Covered Item he or she has purchased. Thus, if a person purchased a Covered Item with a five-

year warranty, based on SquareTrade’s marketing and plan materials, a purchaser is led to believe

that the Protection Plan terms begin “[a]fter … [the] Manufacturer’s Warranty Expiration,” thus

implying eight years of coverage.

       40.     While Costco and/or SquareTrade state that the relevant Terms and Conditions for

the Protection Plan will be provided to the consumer later, based on customer reviews of the plans

on Costco’s website, many purchasers never receive a copy of the terms and conditions for the

specific Protection Plan they purchase.

       41.     When SquareTrade does provide the Terms and Conditions to Costco members who

purchase a Protection Plan, it does so only after the plan is purchased. SquareTrade typically

provides the Terms and Conditions to purchasers by email, and the Terms and Conditions are set

forth in the body of the email and a url link to the same information is also included in the email.

       42.     Defendants have committed a series of deceptive practices in conjunction with its

sales of the Protection Plans. First, Defendants engage in deceptive sales practices by failing to

provide to customers at the time of purchase the Terms and Conditions of the full Protection Plan.

Second, Defendants use deceptive sales practices in the Brochure and Welcome Letter because

they fail to disclose enough information, or include confusing information, regarding the

Protection Plan benefits in instances where the manufacturer’s warranty on a Covered Item

exceeds two years.      Third, Costco’s deceptive sales practices have led its employees to

misrepresent the terms of the Protection Plan in that the employees are not trained or informed of

the details of the Terms and Conditions or the value or coverage of the plans when members

purchase a Protection Plan for a Covered Item with a manufacturer’s warranty of, for example,



                                                 14
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 15 of 32



five-years, such as the Samsung television purchased by Plaintiff. Costco representatives mislead

members to believe the Protection Plan begins after the manufacturer’s warranty ends (without

regard to the length of the manufacturer’s warranty), thus, implying in Plaintiff’s instance, the plan

would provide eight years of warranty coverage (five years under the manufacturer’s warranty

plus 3 years under the Protection Plan warranty). In truth, when a Costco member purchases a

Protection Plan for a Covered Item with a five-year manufacturer’s warranty, the plan is virtually

worthless, but Defendants still collect the fee for the plan, which in Plaintiff’s instance was $99.99.

       43.     Defendants’ standardized process for selling the Protection Plans is deceptive in

that the Protection Plans marketed and sold to customers fails to provide access to the Terms and

Conditions prior to, upon, or in some cases even after, sale of the plan.

       44.     Costco’s own website allows people to publish reviews of Costco purchases and

are replete with accounts of Costco and SquareTrade’s failure to provide enough information for

the purchaser to even determine if the Protection Plan purchased provides any benefit whatsoever.

For instance, one review on Costco’s website of a Protection Plan in connection with the purchase

of a television over $1,000, stated:

       Television Protection Plan
       Protection plan from Allstates [sic] Square Trade is impossible to access and cannot
       be delivered electronically as promised. Can’t tell if it is a 3 year or 5 year plan.
       Cannot contact them in any way.

                                          *       *       *

       Poor followup [sic] of purchase
       I bought this nearly one month ago. So far I have not received any documentation
       that I even possess coverage. There was no explanation of what to do if I have a
       problem nor was there any contact number or address submitted with the purchase.

                                          *       *       *




                                                  15
    Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 16 of 32



I bought insurance for 3 years. Never have I ever received any paperwork providing
this insurance info. And when I have had to call for repair, it has been a nightmare
tryng [sic]to get help.

                                  *      *       *

Just purchased
why would I rate an insurance (protection plan) for a product I just received and
would expect to last longer than a few weeks? I purchased plan online and all I
have to show for it is a debit to my CC account - no contract, no thank you letter,
no nothing!
                                  *     *      *

Theres [sic] no documentation for the warrenty [sic]
What I don't like is that there's no documentation or policy that you purchased the
extended warranty. Who to contact if you have issues?

                                  *      *       *

Just an extended warranty
This is no better than a warranty when I bought the insurance it wasn’t really
explicit on what it covered until after I bought it

                                  *      *       *

No Instructions on how to use
I bought this extended warranty a few weeks ago. I have never received any
instuctions [sic] of any kind about how to use the warranty. I would give it a higher
rating if I knew anything about the extended warranty.

                                  *      *       *

WHERE'S THE PAPERWORK
The new Samsung 65" TV is fantastic, but I have yet to get anything in writing
about the free warranty (discounted amount by Costco) other than I kept proof that
it was included with the order. they go paperless so we forget we have a warranty!

                                  *      *       *

Where is it???
After purchase online received nothing - not an email, booklet, mailing or anything
to explain features or use. Although it paid for itself through promotion, I don’t
have any idea what I got.

                                  *      *       *



                                         16
    Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 17 of 32



I bought over a month ago and still never received any information about having it.
They received the payment, and that is the only thing that said I bought it. Hope I
never need to use it.

                                   *       *       *

Misleading company, tries to shortchange customers
If you buy this warranty, hold on to the original hard copy of the plan terms and
conditions you get from Costco, and keep it where you can find it 2-5 years later. I
bought this plan twice on two different TVs, the first in Nov. 2016, the second in
Nov. 2017. The written T&Cs for both plans specifically entitle you to a cash
refund of the purchase price if SquareTrade chooses not to repair a defective
product. SquareTrade tried to force me to accept a cheap replacement TV (limited
to 2 options of their choosing), and I wouldn’t be able to get additional coverage
for the replacement TV. It would only be covered under whatever time and amount
was left under my original plan.

If you’re going through a claim with SquareTrade and bought your plan through
Costco, look at the terms as written on the original hard copy plan you got from
Costco before you accept anything. Your plan might say what mine does: if
SquareTrade doesn't elect to repair your product, you can get a cash refund of your
full original purchase price; you can also ask for a replacement product, but “only
upon Your request at Your option.” SquareTrade aggressively misleads customers
into thinking they are confined to picking from a limited set of replacement options
without a full protection plan, and can't get a cash refund. That might be the case
for plans purchased elsewhere, but not plans through Costco. I had to send them a
copy of my plan and spend 2 hours arguing with them just to get them to hold up
their end of the contract. The company's FAQs provide the same misleading
information. And if you log in and click the link to "resend contract," they send you
a different version than what you actually got from Costco—one that is far less
beneficial to the customer and more advantageous to SquareTrade. They pretend as
if the original plan (which is still in force) doesn't exist, and that the terms of your
coverage can be changed at the company's whim without any notice to or consent
by the customer.

SquareTrade can’t unilaterally change the terms of an existing plan. The terms and
conditions you got at the time of purchase are the ones that actually govern the
parties' contractual rights and obligations. SquareTrade did finally agree to send
me a cash refund, but called it a “one-time exception.” An exception is when you
deviate from the general rule—not when you follow that rule. I only asked
SquareTrade to do what they were required to under my plan—nothing more; but
they made it sound like they were doing me a special favor.

Don’t let SquareTrade pressure you into accepting anything less than what your
plan legally entitles you to. This company is appallingly dishonest and egregiously
misleading, and unwilling to abide by the terms of its plans. Costco needs to stop


                                          17
    Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 18 of 32



selling their products unless they address these problems. Avoid them whenever
possible.

                                 *       *      *

I was supposed to get 2 yr warranty + 2 yr concierge + 3 yr square trade for 7 yrs.
Apparently only got 5 yrs from their documentation.

                                 *       *      *

I have not received any of my paperwork and I'm trying to get it so I can get the
refund and can purchase the warranty for my new TV

                                 *       *      *

With this added to mfr. and Costco, I’m covered for 6-7 years....probably won’t
need it though. (Sony quality)

                                 *       *      *

Never received email
Tracking is unaccessible [sic] and no email was sent for warranty as described by
Costco's website.
                                 *      *      *

Failure to comply with contract
First of all, ignore the brochure and Costco sales representative, both of which
provided information that was inconsistent with the actual contract that you receive
after buying the product.
I had two claims.
In the case of the first claim, the issue was unresolved and SquareTrade ignored my
responses that the problem was not properly fixed.
For the second claim, SquareTrade did everything it could to prevent paying my
claim and eventually denied my claim despite an explanation for denial that
contradicted the language of their own contract.
Upon request, Costco did nothing to assist with my valid claim. First time Costco
has not held up their end of the bargain. A major consumer advocate should change
his language about Costco to “Customer No Service”".

                                 *       *      *

Not able to register the warranty
I purchased a TV at Costco and the Square Trade warranty. Few days later I
returned the tv and the warranty, but I purchased a new TV and Warranty. I read
good reviews about Square Trade and I decided to buy it. But my experience with
them is so bad till’ now. I’m dealing for one week with Square Trade in order that


                                        18
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 19 of 32



       they register the new warranty and erase the old one. Nothing works ... they use
       the same stupid excuses and always they asking for time, to resolve the issue. If
       something so simple, as changed a [sic] old number for a new number, is very
       difficult for Square Trade; what is going to happen if you have something more
       complicate as a Claim? I will be returning the Square Trade warranty this weekend
       because I am not able to registered it. I tried, online by phone and by e-mail and
       they keep doing the same thing ...creating stupid excuses and asking for more time.
       This negative experience with Square Trade, just to register a warranty, it is enough
       to me to avoid them. Definitively I do not recommend Square Trade.

                                         *      *       *

       I’m Happy... but I wasn’t told the truth by Costco
       I bought this with my TV last month. Given the price of the TV I was going to pass
       on the warranty, but the sales associate told me that if I don't use the Warranty in
       2yrs I can get a refund of the full price. So i [sic] went ahead and bought the
       warranty. Well as it happens after I purchased and got home I had another TV that
       I purchased the Square Trade 2 years ago almost to the day which was a more
       expensive TV so I did want to purchase that warranty. I took my paperwork into
       Costco for a refund on that Square Trade warranty and the Customer Service team
       told me that they’ve never heard of that policy before. I told them what the sales
       person had told us a couple days prior and they still denied ever hearing of that
       policy before. Hence, no money back now or on the one I just purchased. Not a
       happy customer

Available              at              https://www.costco.com/squaretrade-3-years-(for-tvs-over-

%241%2C000).product.100350743.html (last visited on February 4, 2020)

       45.     The consumer confusion regarding the terms, length and scope of the coverage is

indicative of the Defendants’ false, misleading and deceptive business practices.

       46.     Defendants improperly market the Protection Plans with Terms and Conditions, yet

fail to provide access to the Terms and Conditions either in-store or online before, and sometimes

after, purchase. For these reasons, Costco members purchase a protection plan thinking they get

three additional years of warranty coverage on top of the manufacturer’s warranty – but that is not

always the case. For instance, certain covered items sold by Costco, such as the Samsung

television Plaintiff purchased at Costco, already have a five-year manufacturer’s warranty, yet




                                                19
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 20 of 32



Costco still encourages members to purchase the Protection Plan. In that instance, the member is

getting little of value, if anything, in purchasing the $99.99 Protection Plan.

        47.     Costco does not draw any distinction in selling the Protection Plans between

products that might benefit from it (such as a television with only a one-year manufacturer’s

warranty) and products like the television Plaintiff purchased with a five-year manufacturer’s

warranty. For instance, Costco sells a LG 65” Class – C9 Series – 4K UHD OLED television that

includes only a one-year manufacturer’s warranty. So someone who buys a $99.99 Protection

Plan for that television is getting full warranty coverage from SquareTrade for three full years,

while someone like Plaintiff who buys a $99.99 Protection Plan for his Samsung 65” Class – Q7D

Series – 4K UHD QLED LCD television gets very little warranty coverage from SquareTrade

(which is identified on Costco’s website as including the following: 5-day service guarantee; file

a claim on a mobile app; single service visit guarantee for under $1,000; “brand new replacement

guarantee;” “Choice of replacement TV;” power surge protection; intelligent repair prediction; and

self-scheduling repair appointments via online app). Despite the differences in warranties for both

of the televisions referenced above, the Protection Plan is the same price for each member who

purchases a product with a one-year versus five-year manufacturer’s warranty. If Defendants’

advertising and sales tactics were clear, i.e., not misleading, purchasers of a Covered Item with a

5-year warranty would have the information to decide if he should buy a warranty that offered

little or no benefits.

        48.     Because Defendants restrict access to the Terms and Conditions of the Protection

Plans, those Terms and Conditions cannot serve as a contract between Costco and Plaintiff and the

Class or between SquareTrade or Allstate and Plaintiff and the Class.




                                                 20
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 21 of 32



       49.     According to SquareTrade’s website, its protection plans do not have to be

registered    to    be     active    or   for    purchasers     to    file   a    claim.        See

https://help.squaretrade.com/support/s/article/I-just-bought-a-new-plan-What-do-I-need-to-

know-now (last visited Feb. 4, 2020).

       50.     While it is unclear whether the SquareTrade Protection Plans can be “returned,”

Costco has a general 90-day return policy. However, Costco does not list the protection plans as

an item that is returnable in the 90-day period. SquareTrade does, however, claim on its website

that consumers may try the Protection Plans “risk-free for 30 days,” suggesting the Protection

Plans may be returned within 30 days of purchase.

Plaintiff’s Transaction

       51.     Plaintiff is an individual who has purchased a Protection Plan at a Costco

warehouse located at 3705 Hampton Road, Oceanside, New York 11572.

       52.     On November 9, 2019, Plaintiff purchased from Costco: (i) a Samsung 65” Class –

Q7D Series – 4K UHD QLED LCD television for $1,299.98; and (ii) a Protection Plan for the

television (SquareTrade protection plan for televisions over $1,000) for $99.99, advertised as a

five-year Protection Plan, with Costco Concierge covering the first two years, and SquareTrade

covering years three, four and five. Plaintiff paid $99.99 for the Protection Plan.

       53.     Prior to the sale, Defendants did not make the Terms and Conditions of the

Protection Plan available to Plaintiff.

       54.     When Plaintiff purchased the television and Protection Plan, Plaintiff was told by a

Costco sales representative that the Protection Plan would provide five years of additional warranty

coverage on top of the television manufacturer’s warranty, suggesting a total of ten, or at least




                                                21
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 22 of 32



eight, years of warranty coverage. Plaintiff relied on Costco’s representations when he purchased

the Protection Plan.

       55.     Plaintiff asked two Costco employees who worked at the store from which he

purchased the Protection Plan to provide him with details. One representative told him the

Protection Plan benefits would kick in after the manufacturer’s warranty expired; another

representative told him that the Protection Plan would run concurrently with the television’s five-

year manufacturer’s warranty. Plaintiff was also told that if he had a Costco Citi Visa credit card,

he would get an additional two-years on top of the Protection Plan coverage; but Plaintiff did not

have the Costco Citi Visa credit card.

       56.     Plaintiff visited the Costco customer service desk after he purchased the Protection

Plan and presented his receipt and was given a copy of the Welcome Letter wherein SquareTrade

states that the Protection Plan “coverage end date” was “After Costco Concierge or Manufacturer’s

Warranty Expiration.”

       57.     The day after Plaintiff purchased the Protection Plan, he received an email on

Sunday,      November      10,    2019     at    7:16     a.m.    from     an     email     address

purchaseconformation@squaretrade.com. That email included what SquareTrade referred to as

the “digital protection plan contract,” which comprised Plaintiff’s specific plan “details” and the

Terms and Conditions for the Protection Plan in the body of the email. The email also provided a

link, “UNDERSTAND MY COVERAGE,” for Plaintiff to obtain more information concerning

the Protection Plan.

       58.     On or about November 15, 2019, Plaintiff then called the Costco Concierge Service

and was told by a Costco employee that of the “five-year” Protection Plan Plaintiff Purchased, the

manufacturer would “cover” the first year, and then the second year would be covered by Costco



                                                22
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 23 of 32



Concierge services, and then the Protection Plan would “kick in” for years three, four and five.

Once Plaintiff informed the Costco representative that the manufacturer’s warranty for the

television was five-years, the Costco representative then told Plaintiff the Protection Plan would

kick in after the five-year manufacturer’s warranty. The Costco Concierge representative then

instructed Plaintiff to call SquareTrade directly because she did not have all the details of the

Protection Plans. The Costco representative further informed Plaintiff that she understood the

Protection Plan would provide him with a total of eight years of warranty coverage and that she

“hadn’t been told otherwise,” but noted that if Plaintiff learned that the Protection Plan did not

provide warranty services beyond the five-year manufacturer’s warranty, he should probably seek

a refund.

        59.     On November 26, 2019, Plaintiff contacted SquareTrade to determine the coverage

and duration of the Protection Plan. The SquareTrade representative (named JJ) informed Plaintiff

that the Protection Plan runs concurrently with the manufacturer’s warranty, thus Plaintiff was not

receiving three-years of additional warranty coverage following the expiration of the five-year

manufacturer’s warranty.

        60.     At the time he purchased the Protection Plan, Plaintiff was not aware that, in

actuality, the Protection Plan was redundant and unnecessary coverage that would never come into

effect because the television he purchased from Costco included a five-year manufacturer’s

warranty. Thus, in purchasing the Protection Plan, Plaintiff and the Class paid for “services” from

Defendants that were nonexistent and Defendants took his and the Class’ money without providing

anything in return. For this reason, Plaintiff and the Class are entitled to their restitution interest.

        61.     Plaintiff would not have purchased the Protection Plan if he knew that Defendants

were not going to offer him services it promised and advertised, including extended warranty



                                                  23
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 24 of 32



services after the expiration of the manufacturer’s warranty.        Plaintiff was thus injured by

purchasing the Protection Plan under which SquareTrade will not provide the services as

advertised by Costco and SquareTrade.

       62.     Plaintiff and the members of the Class have sustained damages, including

restitution interest and/or consequential damages, as a direct result of Defendants’ deceptive

advertising and business practices, as well as interest lost on the funds paid to Costco and/or

SquareTrade or the amount gained by Costco and/or SquareTrade during the time it held Plaintiff’s

and the Class’ funds.

Defendants Fail to Provide the Terms and Conditions to Members Prior to Purchasing the
Protection Plan

       63.     Defendants falsely advertise the Protection Plans’ Terms and Conditions are

available to customers on Costco’s website. Defendants sell the Protection Plans without sharing

or even allowing the purchaser to see the Terms and Conditions they are agreeing to. Specifically,

the Protection Plans sold on Costco’s website provides a link to the “Terms and Conditions”, which

link takes the user to terms that are clearly denominated as a “sample” and states: “This is a sample

Terms and Conditions only. You will receive your actual Terms and Conditions after your

purchase is completed.”

       64.     A Costco sales representative encouraged Plaintiff to purchase a Protection Plan in

connection with the purchase of his Samsung television. Based upon Costco’s misrepresentations

of the terms of the Protection Plan, Plaintiff was convinced that purchasing the Protection Plan in

conjunction with his television was a prudent investment. Plaintiff was given misinformation

about the service and coverage the Protection Plan would offer him in relation to the television’s

five-year manufacturer’s warranty. Plaintiff was provided with a Brochure, but no Terms and

Conditions, at the time he paid for the television and the Protection Plan.


                                                 24
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 25 of 32



       65.     Defendants knew or should have known that the Terms and Conditions were not

provided to purchasers of the Protection Plan prior to purchase. As a result of Defendants’

deceptive practices, Plaintiff and members of the Class have been damaged by paying for a

Protection Plan that did not offer the services promised and/or advertised by Defendants. Plaintiff

suffered damages as a result of Defendants’ misstatements concerning the Protection Plans.

                               CLASS ACTION ALLEGATIONS

       66.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23(a), (b)(1), and (b)(3)

on behalf of the following consumer class (the “Class”):

      All purchasers of a SquareTrade Protection Plan from Costco for a Covered Item
      that has a manufacturer’s warranty of more than two-years in New York State from
      February 19, 2017 to the present (the “Class Period”). Excluded from the Class are
      defendants, their parents, subsidiaries and affiliates, their directors and officers and
      members of their immediate families; also excluded are any federal, state or local
      governmental entities, any judicial officers presiding over this action and the
      members of their immediate family and judicial staff, and any juror assigned to this
      action.

       67.     Members of the Class are so numerous that joinder of all members would be

impracticable. Plaintiff estimates that there are thousands of members of the Class.

       68.     Questions of law and fact are common to all the members of the Class that

predominate over any questions affecting only individual members, including:

               a.       Whether Costco engaged in a pattern of fraudulent, deceptive and

misleading conduct targeting the public through the marketing, advertising, promotion and sale of

the Protection Plans;

               b.       Whether SquareTrade and/or Allstate engaged in a pattern of fraudulent,

deceptive and misleading conduct targeting the public through the marketing, advertising,

promotion and sale of the Protection Plans;




                                                 25
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 26 of 32



                    c.     Whether Costco’s acts and omissions violated N.Y. Gen. Bus. Law §§349-

350.

                    d.     Whether SquareTrade and/or Allstate’s acts and omissions violated N.Y.

Gen. Bus. Law §§349-350.

                    e.     Whether Defendants failed and continue to fail to provide the Terms and

Conditions of the Protection Plan prior to purchase and after purchase;

                    f.     Whether SquareTrade and/or Allstate failed to fulfill its obligations under

the terms of Protection Plan;

                    g.     Whether Costco and its employees misrepresented the terms of the

Protection Plan in order to effectuate sales; and

                    h.     Whether the members of the Class have damages and, if so, the extent of

such damages and/or the nature of the equitable injunctive relief or statutory damages to which

each Class member is entitled.

        69.         The claims of Plaintiff are typical of the claims of the members of the Class.

Plaintiff has no interests antagonistic to those of the Class, and Defendants have no defenses unique

to the Plaintiff.

        70.         Plaintiff will protect the interests of the Class fairly and adequately, and Plaintiff

has retained attorneys experienced in complex class action litigation.

        71.         A class action is superior to all other available methods for this controversy

because:

                    a.     The prosecution of separate actions by the members of the Class would

create a risk of adjudications with respect to individual members of the Class that would, as a




                                                     26
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 27 of 32



practical matter, be dispositive of the interests of the other members not parties to the

adjudications, or substantially impair or impede their ability to protect their interests;

                b.     The prosecution of separate actions by the members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, which would establish incompatible standards of conduct for defendants;

                c.     Defendants acted or refused to act on grounds generally applicable to the

Class; and questions of law and fact common to members of the Class predominate over any

questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy.

                                              COUNT I

         (Against Costco for Violation of the New York General Business Law §349)

       72.      Plaintiff incorporates and re-alleges all of the foregoing paragraphs.

       73.      At all times relevant herein, the New York General Business Law (“GBL”) was in

effect. GBL §349 prohibits materially misleading, consumer-oriented business acts that cause

injury to the Plaintiff. The deceptive practice must be likely to mislead a reasonable consumer

acting reasonably under the circumstances.

       74.      Costco was and is doing business in the State of New York and thus is subject to

New York law for the incidents described in this action.

       75.      Costco’s deceptive practices have caused consumers, including Plaintiff, to

purchase the Protection Plans.

       76.      Costco’s acts and omissions of material fact in selling the Protection Plans were

misleading.




                                                  27
             Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 28 of 32



       77.       As a result of Costco’s acts, Plaintiff and members of the Class are entitled to their

restitution interest of the monies paid to and/or received by Costco, appropriate injunctive relief

and other relief, as described herein

       78.       Costco thus violated GBL §349 through its actions described above.

       79.       Accordingly, Plaintiff and the other members of the Class were damaged when they

paid for the misrepresented Protection Plans.

                                               COUNT II

(Against SquareTrade and Allstate for Violation of New York General Business Law §349)

       80.       Plaintiff incorporates and re-alleges all of the foregoing paragraphs.

       81.       The GBL was in effect at all times relevant herein. GBL §349 prohibits materially

misleading, consumer-oriented business acts that cause injury to the Plaintiff. The deceptive

practice must be likely to mislead a reasonable consumer acting reasonably under the

circumstances.

       82.       SquareTrade and Allstate were and are doing business in the State of New York

and thus is subject to New York law for the incidents described in this action.

       83.       SquareTrade and Allstate’s deceptive practices have caused consumers, including

Plaintiff, to purchase the Protection Plans.

       84.       SquareTrade and Allstate’s acts and omissions of material fact in selling the

Protection Plans were misleading.

       85.       As a result of SquareTrade and Allstate’s acts, Plaintiff and members of the Class

are entitled to their restitution interest of the monies paid to and/or received by SquareTrade or

Allstate, appropriate injunctive relief and other relief, as described herein




                                                  28
               Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 29 of 32



       86.       SquareTrade and/or Allstate have thus violated GBL §349 through their actions

described above.

       87.       Accordingly, Plaintiff and the other members of the Class were damaged when they

paid for the misrepresented Protection Plans.

                                             COUNT III

                      (Against Costco for Violation of New York GBL §350)

       88.       Plaintiff incorporates and re-alleges all of the foregoing paragraphs.

       89.       The GBL was in effect at all times relevant herein. GBL §350 prohibits materially

misleading, consumer-oriented business acts that cause injury to the Plaintiff. The deceptive

practice must be likely to mislead a reasonable consumer acting reasonably under the

circumstances.

       90.       Costco was and is doing business in the State of New York and thus is subject to

New York law for the incidents described in this action.

       91.       Costco’s advertisements were false and misleading in a material respect and thus

Costco has violated GBL §350.

       92.       Plaintiff and the other members of the Class have been injured by Costco’s false

advertising.

                                             COUNT IV

         (Against SquareTrade and Allstate for Violation of New York GBL §350)

       93.       Plaintiff incorporates and re-alleges all of the foregoing paragraphs.

       94.       The GBL was in effect at all times relevant herein. GBL §350 prohibits materially

misleading, consumer-oriented business acts that cause injury to the Plaintiff. The deceptive




                                                  29
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 30 of 32



practice must be likely to mislead a reasonable consumer acting reasonably under the

circumstances.

       95.       SquareTrade and Allstate were and are doing business in the State of New York

and thus is subject to New York law for the incidents described in this action.

       96.       SquareTrade and Allstate’s advertisements were false and misleading in a material

respect and thus SquareTrade and Allstate have violated GBL §350.

       97.       Plaintiff and the other members of the Class have been injured by SquareTrade’s

false advertising.

                                             COUNT V

        (Breach of Contract against SquareTrade, CE Care Plan Corp. and Allstate)

       98.       Plaintiff incorporates and re-alleges all of the foregoing paragraphs.

       99.       Plaintiff entered into a contract with SquareTrade and/or Allstate pursuant to the

Protection Plan’s purported Terms and Conditions as described by the Costco employee selling

the Protection Plan, or the summary description provided on Costco’s website, since members do

not receive the Terms and Conditions of the Protection Plans prior to purchase.

       100.      SquareTrade and/or Allstate have breached the contract by failing to provide or

offer the services that is promised by Costco’s employees or on Costco’s website.

       101.      SquareTrade and/or Allstate have further breached the contract by either failing to

provide the Terms and Conditions to Plaintiff and the Class, or misrepresenting the Terms and

Conditions of the Protection Plans.

       102.      As a result of SquareTrade and/or Allstate’s breach of contract, Plaintiff and the

other members of the Class were damaged.




                                                  30
              Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 31 of 32



                                            COUNT VI

                           (Unjust Enrichment against all Defendants)

       103.     Plaintiff incorporates and re-alleges all of the foregoing paragraphs.

       104.     Plaintiff pleads, in the alternative to Count V, a claim for unjust enrichment.

       105.     Defendants’ false advertising and deceptive practices have caused Plaintiff and

Class members to purchase a Protection Plan.

       106.     Defendants were enriched by their deceptive acts and practices, at the expense of

Plaintiff and the Class.

       107.     It would be inequitable for Defendants to be allowed to retain the benefits conferred

on them by Plaintiff and Class members.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court:

       A.       Certify this action as a class action under Rule 23 of the Federal Rules of Civil

Procedure, appoint Plaintiff as the Class representative, and appoint the undersigned as Class

counsel;

       B.       Order Costco, SquareTrade and/or Allstate to pay Plaintiff and other members of

the Class all actual, consequential, statutory and/or treble damages in an amount to be determined

at trial, including restitution interest and disgorgement of all amounts paid by Plaintiff and other

members of the Class to Defendants for the Protection Plan, as well as any applicable interest;

       C.       Order Defendants to pay all recoverable compensatory and other actual damages

sustained by Plaintiff and the Class;




                                                 31
               Case 1:20-cv-01515 Document 1 Filed 02/20/20 Page 32 of 32



          D.     Issue a permanent injunction enjoining Costco and SquareTrade from engaging in

the unlawful activities and practices complained of herein, or enter other appropriate equitable

relief;

          E.     Enter an order enjoining SquareTrade and/or Allstate from enforcing any and all

terms and conditions requiring arbitration that were not provided to consumers in the pre-sale

documentation, and staying all proceedings until corrective notice is provided to the claimant;

          F.     Enter an order granting Plaintiff’s reasonable costs and attorney’s fees; and

          G.     Grant in favor of Plaintiff and the Class such other relief as may be just and proper.

                                          JURY DEMAND

          Plaintiff, on behalf of himself and the Class, hereby demands a trial by jury.

Dated: February 20, 2020

                                                    GARDY & NOTIS, LLP

                                                    By: s/ Meagan A. Farmer
                                                    James S. Notis
                                                    Jennifer Sarnelli
                                                    Meagan A. Farmer
                                                    126 East 56th Street, 8th Floor
                                                    New York, New York 10022
                                                    Tel: 212-905-0509
                                                    Fax: 212-905-0508

                                                    SQUITIERI & FEARON, LLP
                                                    Lee Squitieri
                                                    32 East 57th Street
                                                    12th Floor
                                                    New York, New York 10022
                                                    Tel: 212-421-6492
                                                    Fax: 212-421-6553

                                                    Attorneys for Plaintiff




                                                   32
